Title: From George Washington to Alexander Hamilton, 27 October 1799
From: Washington, George
To: Hamilton, Alexander



Sir,
Mount Vernon, Octr 27th 1799.

Since writing the enclosed letter to you yesterday, I have received a letter from Colo. Parker, and one from Mr Mackey, Agent for the War Department at Harper’s Ferry; stating the impracticability of procuring plank &c. sufficient for covering the huts intended to have been built for three Regiments at Harper’s Ferry.
In consequence of this information I have again written to Colo. Parker, under this date, by Express, conforming my instructions, respecting Winter Quarters for the Troops, to the present state of things. I enclose a copy of my letter to him of this date, as well as that of yesterday, which will exhibit a full view of the business, and enable you to give any additional instructions you may think proper, directly to Colonel Parker.
Altho’ I had determined to take no charge of any military operations, unless the Troops should be called into the field; yet, under the present circumstances, and considering that the advanced

season of the year will admit of no delay in providing Winter Quarters for the Troops, I have willingly given my aid in this business, and shall never decline any assistance in my power, when necessary, to promote the good of the Service.
On the first view, I supposed that the Regiment in this State, commanded by Colo. Bentley, was included in the three to be stationed at Harper’s Ferry. I find, however, that it is not. What provision is made for the Winter Quarters of that Regiment?
I have not said anything to Colo. Parker respecting compensation, or reimbursement of Expences he may incur by attending to Quartering the other Regiments, if they are seperated from his. On this subject you will be pleased to write him, if necessary. With very great esteem & regard, I am, Sir, Your most obedt Servt

Go: Washington

